


EXHIBIT 10.30

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (“Agreement”) is made and entered into as of this 16th
day of October, 2000, by and between MEDICAL PRODUCTS DEVELOPMENT, INC.
(“MPDI”), having its principal place of business at 915 San Antonio Creek Road,
Santa Barbara, California 93111, INAMED CORPORATION (“INAMET”), having its
principal place of business at 5540 Ekwill Street, Santa Barbara, California
93111, and McGHAN MEDICAL CORPORATION (“MMC”), having its principal place of
business at 700 Ward Drive, Santa Barbara, California 93111.

 

WHEREAS, MPDI believes it is the owner of all rights, title and interest in and
to U.S. Patent Nos. B1 4,889,744, B1 5,007,929 and 5,674,285, a related reissue
application and certain foreign counterpart patents, and

 

WHEREAS, there is currently pending between MPDI and McGhan an action in the
United States District Court for the Central District of California, captioned
Medical Products Development, Inc. v. McGhan Medical Corporation, CV-99-00053
JSL (CWx), and

 

WHEREAS, the parties hereto wish to make certain patent and patent rights
assignments as specifically described herein, and to resolve the above mentioned
action.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, MPDI, INAMED and MMC agree as follows:

 

1.0          DEFINITIONS

 

1.1          “Affiliates” shall mean any entity, at least fifty-one percent
(51%) of which is owned or controlled by a party to this Agreement.

 

1.2          “Agreement” shall mean this Assignment Agreement.

 

1.3          “Civil Action” shall mean the lawsuit currently pending between
MPDI and MMC in the United States District Court for the Central District of
California captioned Medical Products Development, Inc. v. McGhan Medical
Corporation, CV-99-00053 JSL (CWx).

 

1.4          “Effective Date” shall mean October 16, 2000.

 

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

2.0          ASSIGNMENTS

 

2.1          MPDI agrees to assign to INAMED all its rights, title and interest
in U.S. Patent Nos. B1 4,889,744, B1 5,007,929 and 5,674,285, Australian Patent
No. 617,667 and Canadian Patent No. 1,322,441, and all divisions and
continuations of said applications, as well as all patents which may be granted
thereon, and all reissues, reexaminations and extensions thereof including
Reissue Application No. 09/413,887, all priority rights available under all
available international agreements, treaties and conventions for the protection
of intellectual property, and any and all of MPDI’s rights, claims and causes of
action for damages or royalties for any past, present and future infringements
of thus patents, by the execution before a notary public and delivery to INAMED
of the assignment attached hereto as Exhibit “A”.

 

2.2          MPDI represents that is it the owner or United States Patent Nos.
B1 4,889,744, B1 5,007,929 and 5,674,285, and said foreign counterparts and
reissue application, and has the right to make the assignments described in
sub-section 2.1 above.

 

2.3          MPDI agrees that it and its officers Peter LeVay and Joel Quaid
will provide reasonable cooperation to INAMED in any future proceedings to
secure or enforce the patent rights assigned in Section 2.1 above, including,
but not limited to executing declarations and confirmatory assignments and
testifying by deposition or at trial, if necessary. INAMED agrees to reimburse
MPDI for its reasonable out-of-pocket costs in providing such cooperation.

 

3.0          PAYMENTS TO MPDI

 

3.1          INAMED and MMC agree to pay to MPDI, on or before October 16, 2000,
the sum of [***] Dollars [***].

 

3.2          In addition to the payment required in subsection 3.1, above,
INAMED and MMC agree to execute and deliver to MPDI, on or before October 16,
2000, three promissory notes in the respective principal amounts of (a) [***]
Dollars [***], (b) [***] Dollars [***], and (c) [***] Dollars [***] in the forms
of substances attached hereto as Exhibits “B”, “C”, and “D”.

 

3.3          INAMED and MMC agree that if they fail to timely make to MPDI or
its assignees any of the payments required by subsection 3.1, above, or required
by any of the promissory notes described in subsection 3.2, above, and that if
such failure is not cured within 15 days of the date such payment was due, that
all payments due to MPDI pursuant to this Agreement and said promissory notes
will be accelerated to become immediately due and payable in full, less any
payments previously made pursuant to this Agreement by INAMED to MPDI or its
assignee(s).

 

2

--------------------------------------------------------------------------------


4.0          DISMISSAL OF PENDING LITIGATION

 

4.1          MPDI and MMC agree to dismiss, without prejudice, the pending Civil
Action by the execution and lodging with the District Court or a Stipulation of
Dismissal Without Prejudice and Order Thereon in the form and substance attached
hereto as Exhibit “E”. Notwithstanding said dismissal, the parties to this
Agreement agree that the United States District Court in which the Civil Action
was pending retains jurisdiction to enforce this Agreement and the rights
created thereunder.

 

5.0          RELEASES

 

5.1          Except for the rights and obligations created by and pursuant to
this Agreement, MPDI agrees to forever release and discharge INAMED, MMC and
their Affiliates, and each of their assigns, officers, directors, managers,
administrators, agents, employees, representatives, attorneys, parents,
stockholders and all persons acting by, under, through or in concert with any
such entity or person from any and all claims, demands, actions, causes of
action and charges of any nature, whether known or unknown, suspected or
unsuspected, fixed or contingent, whether filed or prosecuted, which MPDI now
has, claims to have, or at any time heretofore had, or claimed to have had,
against INAMED and/or MMC before the Effective Date of this Agreement.

 

5.2          Except for the rights and obligations created by and pursuant to
this Agreement, INAMED and MMC agree to forever release and discharge MPDI and
each of its assigns, officers, directors, managers, administrators, agents,
employees, representatives, attorneys, parents, stockholders and all persons
acting by, under, through or in concert with any such entity or person from any
and all claims, demands, actions, causes of action and charges of any nature,
whether known or unknown, suspected or unsuspected, fixed or contingent, whether
filed or prosecuted, which INAMED or MMC now have, claim to have, or at any time
heretofore had, or claimed to have had, against MPDI before the Effective Date
of this Agreement.

 

5.3          MPDI, INAMED and MMC agree to intend that the releases referenced
in this Agreement shall include the claims described above which MPDI may have
had against INAMED and/or MMC and which INAMED and/or MMC may have had against
MPDI and that all parties hereto waive and relinquish the provisions, rights,
and benefits of Section 1542 of the California Civil Code, and that any other
statutory or decisional authorities to the same effect are expressly waived.
Section 1542 of the Civil Code reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

5.4          In waiving the provisions of Section 1542 of Civil Code, MPDI,
INAMED and MMC acknowledge that they may hereafter discover facts in addition to
or different

 

3

--------------------------------------------------------------------------------


from those which they now believe to be true with respect to the subject matter
of the disputes and other matters hereby released, but agree that they have
taken that possibility into account in reaching this Agreement, and that the
limited releases herein given shall be and remain in effect as limited releases
notwithstanding the discovery or existence of any such additional or different
facts, as to which the risk is expressly waived.

 

6.0          FEES AND COSTS

 

6.1          MPDI, INAMED and MMC agree that each party will bear its own costs
and attorneys’ fees in connection with all past disputes resolved by this
Agreement.

 

6.2          MPDI, INAMED and MMC further agree that in the event that any
dispute arises under this Agreement, the prevailing party in any legal action
filed concerning this Agreement will be entitled to recover attorneys’ fees and
costs.

 

7.0          COMPLETE AGREEMENT

 

7.1          MPDI, INAMED, and MMC agree that this Agreement constitutes the
complete and final Agreement between the parties and supersedes all previous
negotiations, communications, and/or express or implied agreements between the
parties, including but not limited to the Exclusive License Agreement made as of
the 17th day of December, 1986. No modification of the Agreement shall be valid
unless in writing and signed by the party against whom the modification is sough
to be enforced.

 

8.0          COUNTERPARTS

 

8.1          MPDI, INAMED and MMC agree that this Agreement may be executed in
one or more counterparts, which may be signed and exchanged by the parties by
telecopier, each of which shall be deemed an original, all which together shall
constitute one in the same instrument.

 

9.0          LEGALITY

 

9.1          MPDI, INAMED and MMC agree that if any provision of this Agreement
is deemed to be illegal, invalid or unenforceable for any reason, it shall not
effect the legality, validity or enforceability of any other provision contained
herein.

 

10.0        WAIVER

 

10.1        MPDI, INAMED, and MMC agree that any waiver of any breach of this
Agreement shall not constitute a waiver of any subsequent breach.

 

4

--------------------------------------------------------------------------------


11.0        CONFIDENTIALITY

 

11.1        MPDI, INAMED and MMC agree to keep the terms and conditions of this
Agreement confidential, except for such disclosures required to governmental
entities and for legal proceedings

 

12.0        WARRANTY

 

12.1        The person signing below on behalf of each party hereby warrants
that they are the authorized representative of the party for whom they are
signing and have full authority to enter into this Agreement and unconditionally
bind the party to all terms and conditions stated herein.

 

13.0        ASSIGNMENT

 

13.1        INAMED and MMC agree that all of MPDI’s rights and obligations under
this Agreement may be assigned to, and assumed by Peter LeVay and Joel Quaid.

 

14.0        ADDRESSES FOR NOTIFICATION AND PAYMENT

 

14.1        All payments in connection with this Agreement shall be made by
certified checks payable to the order of Medical Products Development, Inc. sent
by overnight delivery service to the address set forth below:

 

Peter LeVay

Medical Products Development, Inc.

915 San Antonio Creek Road

Santa Barbara, CA 93111

 

14.2        All notices in connection with this Agreement should be sent by
overnight delivery service to the addresses set forth below:

 

For MPDI:

 

Peter LeVay

Medical Products Development, Inc.

915 San Antonio Creek Road

Santa Barbara, CA 93111

 

5

--------------------------------------------------------------------------------


For INAMED and MMC:

 

General Counsel

Inamed Corporation

11 Penn Plaza, Suite 946

New York, New York 10001

 

Courtesy Copy To:

 

Christopher Chalsen, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

 

IN WITNESS WHEREOF, the parties represent that they have read and understand the
terms of this Agreement and had the opportunity to consult with their respective
counsel regarding this Agreement, and hereby give their consent without
reservation to the terms contained herein.

 

 

 

 

 

Medical Products Development, Inc.

 

 

 

 

 

 

By:

 

/s/ Joel Quaid

 

 

 

 

Joel Quaid, its President

 

 

 

 

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

Ilan K. Reich, its President and
Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

Ilan K. Reich, its Vice President

 

 

 

6

--------------------------------------------------------------------------------


For INAMED and MMC:

 

General Counsel

Inamed Corporation

11 Penn Plaza, Suite 946

New York, New York 10001

 

Courtesy Copy To:

 

Christopher Chalsen, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

 

IN WITNESS WHEREOF, the parties represent that they have read and understand the
terms of this Agreement and had the opportunity to consult with their respective
counsel regarding this Agreement, and hereby give their consent without
reservation to the terms contained herein.

 

 

 

 

 

Medical Products Development, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Joel Quaid, its President

 

 

 

 

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

By:

 

/s/ Ilan K. Reich

 

 

 

 

Ilan K. Reich, its President and
Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

By:

 

/s/ Ilan K. Reich

 

 

 

 

Ilan K. Reich, its Vice President

 

 

 

 

7

--------------------------------------------------------------------------------


ASSIGNMENT

 

WHEREAS, MEDICAL PRODUCTS DEVELOPMENT, INC., a California Corporation, having a
place of business at 915 San Antonio Creek Road, Santa Barbara, California 93111
(“ASSIGNOR” herein), owns the following patent reissue application and patents:

 

Inventor

 

U.S. Reissue Application No.

 

Filing Date

 

Title

Joel Quaid

 

09/413,887

 

10/06/99

 

Mammary Implant Having Shell With Unitary Rough-Textured Outer Layer

 

 

 

 

 

 

 

Inventor

 

Patent No.

 

Issue Date

 

Title

Joel Quaid

 

B1 4,889,744

 

03/09/93

 

Method For Making Open-Cell Silicone— Elastomer Medical Implant

 

 

 

 

 

 

 

Joel Quaid

 

B1 5,007,929

 

07/09/93

 

Open-Cell Silicone Elastomer Medical Implant

 

 

 

 

 

 

 

Joel Quaid

 

5,674,285 [subject to reissue application 09/413,887]

 

12/12/95

 

Mammary Implant Having Shell With Unitary Rough-Textured Outer Layer

 

 

 

 

 

 

 

Inventor

 

Foreign Patent No.

 

Issue Date

 

Title

Joel Quaid

 

617,667 [Australia]

 

03/12/92

 

Open-Cell, Silicone-Elastomer Medical Implant And Method For Making

Joel Quaid

 

1,322,441 [Canada]

 

09/28/93

 

Open-Cell, Silicone-Elastomer Medical Implant And Method For Making

 

 

AND WHEREAS, INAMED CORPORATION, a Delaware corporation, having a place of
business at 5540 Ekwill Street, Santa Barbara, California 93111 (together with
any successors, legal representatives or assigns thereof, called ASSIGNEE
herein) wants to acquire the entire right, title, and interest in and to said
patents and reissue patent application.

 

NOW, THEREFORE, in consideration of certain monies paid and promised to be paid,
ASSIGNOR has sold, assigned, transferred and set over, and does sell, assign,
transfer and set over to ASSIGNEE the entire right, title, and interest in and
to said patents and reissue patent application, and all divisions and
continuations thereof, and all United States Letters Patents which may be
granted thereon and all reissues, reexaminations and extensions of all said
patents, and all priority rights under all available International

 

8

--------------------------------------------------------------------------------


Agreements, Treaties and Conventions for the protection of intellectual property
in its various forms in every participating country, and all applications for
patents (including related rights such as utility-model registrations,
inventor’s certificates, and the like) heretofore or hereafter filed for said
improvements in the United States and in all foreign countries (including all
continuations, divisions and substitutes thereof), and all patents (including
all extensions, renewals, substitutes, and reissues thereof) granted for said
improvements in all foreign countries and including all damages and the right to
sue for past, present and future infringements of all such patents; and ASSIGNOR
hereby authorizes and requests the United States Commissioner of Patents and
Trademarks, and any officials of foreign countries whose duty it is to issue
patents on applications as aforesaid, to issue all patents on said applications
to ASSIGNEE in accordance with the terms of this Assignment;

 

AND ASSIGNOR HEREBY covenants that ASSIGNOR has the full right to convey the
interest herein assigned, and that ASSIGNOR has not executed, and will not
execute, any agreement in conflict herewith.

 

IN TESTIMONY WHEREOF, ASSIGNOR through its authorized officer hereunto set its
hand this 12th day of October, 2000.

 

 

 

 

 

 

MEDICAL PRODUCTS DEVELOPMENT, INC.

 

 

 

 

By

/s/ Joel Quaid

 

 

Name:

Joel Quaid

 

 

Title:

President

 

STATE OF CALIFORNIA

)

COUNTY OF SANTA BARBARA

)

 

On October 12, 2000, before me, the undersigned, a notary public for the state,
personally appeared Joel Quaid, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the entity
upon behalf of which the person acted executed the instrument.

 

 

 

WITNESS my hand and official seal

 

 

 

[graphic]

 

/s/ Robert L. Westwick

 

 

Signature of Notary

 

9

--------------------------------------------------------------------------------


THESE assignments are hereby accepted as of this 16 day of October, 2000.

 

 

 

 

INAMED CORPORATION

 

 

 

 

By

/s/ Ilan K. Reich

 

 

Name:

Ilan K. Reich

 

 

Title:

President and Co-Chief Executive Officer

 

STATE OF New York                                          )

COUNTY OF New York                                      )

 

On October 16, 2000, before me, the undersigned, a notary public for the state,
personally appeared Ilan K. Reich, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument, and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the entity
upon behalf of which the person acted executed the instrument.

 

 

 

WITNESS my hand and official seal

 

 

 

 

 

/s/ David E. Bamberger

 

 

Signature of Notary

 

[graphic]

 

 

 

EXHIBIT “A”

 

10

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO. 1

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc. (hereinafter “Holder”) or Holder’s assignee(s), the principal
sum of [***] Dollars [***], on or before January 1, 2001.

 

Any default in Makers' performance of any obligation created by this Note shall
be deemed a default hereunder and under Makers’ Promissory Note No. 2 or
Promissory Note No. 3, both dated October 16, 2000.  If Makers' default in the
payment of any installments of principal and/or interest when due under this
Note and Holder refers this Note to an attorney for collection or seeks legal
advice following any default hereunder, or if any judicial or non-judicial
action is instituted with respect to this Note and an attorney is employed by
Holder to appear in any such action or proceedings, including without limitation
proceedings: (i) for declaratory relief or for relief based on recession or
cancellation of this note; (ii) initiated by or against Makers under the Federal
Bankruptcy Provisions, laws or state insolvency laws; (iii) any creditors’
arrangement or other creditors’ proceedings initiated by or against Makers; (iv)
in connection with any state or federal tax lien; (v) involving the appointment
of a receiver; (vi) or any other proceeding of any nature whatsoever, Makers
agrees to pay attorneys’ fees and all costs and expenses incurred by Holder with
respect to any such proceedings or in the collection of the amounts due under
this Note, including without limitation, (a) all fees for expert witnesses,
appraisers, trustees, receivers, keepers, masters, and investigators, (b) all
recording, publication, service of process, and filing fees, and (c) court and
court reporter costs and the costs of any bonds, whether otherwise taxable or
not in enforcing any judgment which may be obtained in such proceedings.

 

Makers expressly:

(a)           waive demand, presentment for payment, notice for nonpayment,
grace, protest, notice of protest, notice of assertion of the indebtedness, and
all other such notice in collecting this Note;

(b)           agree to any substitution, exchange, or release of any party or
person primarily or secondarily liable hereon;

(c)           consent to all extensions, or rearrangements, or postponements of
time or payment of this Note whether or not for a term or terms in excess of the
original term hereof, and to any other indulgence with respect hereto without
notice, consent or consideration to any of them;

(d)           waive any right Makers may have to require Holder to exercise
Holder’s rights under the Note in any particular order, sequence, or
combination; and

(e)           consent to Holder’s written assignment of all or any part of its
rights under this Note to one or more assignees.

 

Should default be made in the timely payment of any installment of principal or
interest required by this Note which is not cured within fifteen (15) days of
that installment’s due date, then

 

Exhibit “B”

 

11

--------------------------------------------------------------------------------


all principal and interest payments required by this Note and by Makers’
Promissory Note No. 2 and Promissory Note No. 3, both dated October 16, 2000,
less any payments thereunder made by Makers to Holder, shall become immediately
due and payable in full.  Principal and interest shall be payable in lawful
money of the United States of America

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without the express written consent of Holder.  This Note may be waived,
changed, modified or discharged only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought.  A waiver by Holder or a failure to enforce any covenant or condition
of this Note shall not operate as a waiver of any such covenant or condition or
affect the right of Holder to exercise any right or remedy not expressly waived
in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by and construed in accordance with the laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

If any provision of this Note, or the application thereof to any circumstance,
is found to be enforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its President and

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its Vice President

 

 

Exhibit “B”

 

 

12

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO. 2

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc. (hereinafter “Holder”) or Holder’s assignee(s), the principal
sum of [***] Dollars [***], on or before April 1, 2001.

 

Any default in Makers’ performance of any obligation created by this Note shall
be deemed a default hereunder and under Makers’ Promissory Note No. 1 and
Promissory Note No. 3, both dated October 16, 2000.  If Makers’ default in the
payment of any installments of principal and/or interest when due under this
Note and Holder refers this Note to an attorney for collection or seeks legal
advice following any default hereunder, or if any judicial or non-judicial
action is instituted with respect to this Note and an attorney is employed by
Holder to appear in any such action or proceedings, including without limitation
proceedings: (i) for declaratory relief or for relief based on recission or
cancellation of this note; (ii) initiated by or against Makers under the Federal
Bankruptcy Provisions, laws or state insolvency laws; (iii) any creditors’
arrangement or other creditors’ proceedings initiated by or against Makers; (iv)
in connection with any state or federal tax lien; (v) involving the appointment
of a receiver; (vi) or any other proceeding of any nature whatsoever, Makers
agrees to pay attorneys’ fees and all costs and expenses incurred by Holder with
respect to any such proceedings or in the collection of the amounts due under
this Note, including without limitation, (a) all fees for expert witnesses,
appraisers, trustees, receivers, keepers, masters, and investigators, (b) all
recording, publication, service of process, and filing fees, and (c) court and
court reporter costs and the costs of any bonds, whether otherwise taxable or
not in enforcing any judgment which may be obtained in such proceedings or on
any appeal from such proceedings.

 

Makers expressly:

(a)           waive demand, presentment for payment, notice for nonpayment,
grace, protest, notice of protest, notice of assertion of the indebtedness, and
all other notice in collecting this Note;

(b)           agree to any substitution, exchange, or release of any party or
person primarily or secondarily liable hereon;

(c)           consent to all extensions, or rearrangements, or postponements of
time or payment of this Note whether or not for a term or terms in excess of the
original term hereof, and to any other indulgence with respect hereto without
notice, consent or consideration to any of them;

(d)           waive any right Makers may have to require Holder to exercise
Holder’s rights under the Note in any particular order, sequence, or
combination; and

(e)           consent to Holder’s written assignment of all or any part of its
rights under this Note to one or more assignees.

 

Should default be made in the timely payment of any installment of principal or
interest required by this Note or by Makers’ Promissory Note No. 1 or Promissory
Note No. 3, both dated October 16, 2000, which is not cured within fifteen (15)
days of that installment’s due date, then

 

Exhibit “C”

 

13

--------------------------------------------------------------------------------


all principal and interest payments required by this Note and by Makers’
Promissory Note No. 1 and Promissory Note No. 3, less any payments thereunder
made by Makers to Holder, shall become immediately due and payable in full. 
Principal and interest shall be payable in lawful money of the United States of
America.

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without the express written consent of Holder.  This Note may be waived,
changed, modified or discharged only by an agreement in writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought.  A waiver by Holder or a failure to enforce any covenant or condition
of this Note shall not operate as a waiver of any such covenant or condition or
affect the right of Holder to exercise any right or remedy not expressly waived
in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by and construed in accordance with the laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

If any provision of this Note, or the application thereof to any circumstance,
is found to be unenforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its President and

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its Vice President

 

 

 

Exhibit “C”

 

14

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO. 2A

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc. (hereinafter “Holder”) or Holder’s assignee(s), the principal
sum of [***] Dollars [***], on or before April 1, 2001.

 

Any default in Makers’ performance of any obligation created by this Note shall
be deemed a default hereunder and under Makers’ Promissory Note No. 1, dated
October 16, 2000, and Promissory Notes Nos. 2B and 3A, both dated March 28,
2001.  If Makers default in the payment of any portion of the principal when due
under this Note and Holder refers this Note to an attorney for collection or
seeks legal advice following any default hereunder, or if any judicial or
non-judicial action is instituted with respect to this Note and an attorney is
employed by Holder to appear in any such action or proceedings, including
without limitation proceedings: (i) for declaratory relief or for relief based
on recission or cancellation of this note; (ii) initiated by or against Makers
under the Federal Bankruptcy Provisions, laws or state insolvency laws; (iii)
any creditors’ arrangement or other creditors’ proceedings initiated by or
against Makers; (iv) in connection with any state or federal tax lien; (v)
involving the appointment of a receiver; (vi) or any other proceeding of any
nature whatsoever, Makers agree to pay attorneys’ fees and all costs and
expenses incurred by Holder with respect to any such proceedings or in the
collection of the amounts due under this Note, including without limitation, (a)
all fees for expert witnesses, appraisers, trustees, receivers, keepers,
masters, and investigators, (b) all recording, publication, service of process
and filing fees, and (c) court and court reporter costs and the costs of any
bonds, whether otherwise taxable or not in enforcing any judgment which may be
obtained in such proceedings or on any appeal from such proceedings.

 

Makers expressly:

 

(a)           waive demand, presentment for payment, notice for nonpayment,
grace, protest, notice of protest, notice of assertion of the indebtedness, and
all other notice in collecting this Note;

 

(b)           agree to any substitution, exchange, or release or any party or
person primarily or secondarily liable hereon;

 

(c)           consent to all extensions, or rearrangements, or postponements of
time or payment of this Note whether or not for a term or terms in excess of the
original term hereof, and to any other indulgence with respect hereto without
notice, consent or consideration to any of them;

 

(d)           waive any right Makers may have to require Holder to exercise
Holder’s rights under the Note in any particular order, sequence, or
combination; and

 

(e)           consent to Holder’s written assignment of all or any part of its
rights under this Note to one or more assignees.

 

 

15

--------------------------------------------------------------------------------


 

Should default be made in the timely payment of any installment of principal or
interest required by this Note or by Makers’ Promissory Note No. 1, dated
October 16, 2000, or by Promissory Notes Nos. 2B or 3A, both dated March 28,
2001, which is not cured within fifteen (15) days of that installment’s due
date, then all principal and interest payments required by this Note and by
Makers’ Promissory Note No. 1 and Promissory Notes Nos. 2B and 3A, less any
payments thereunder made by Makers to Holder, shall become immediately due and
payable in full.  Principal and interest shall be payable in lawful money of the
United States of America.

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without express written consent of Holder.  This Note may be waived, changed,
modified or discharged only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.  A waiver by Holder or a failure to enforce any covenant or condition of
this Note shall not operate as a waiver of any such covenant or condition or
affect the right of Holder to exercise any right or remedy not expressly waived
in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by an construed in accordance with the laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

16

--------------------------------------------------------------------------------


If any provision of this Note, or the application thereof to any circumstance,
is found to be unenforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ DAVID E. BAMBERGER

 

 

 

David E. Bamberger, its General Counsel and Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ DAVID E. BAMBERGER

 

 

 

David E. Bamberger, its Vice President

 

 

17

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO. 2B

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc. (hereinafter "Holder”) or Holder’s assignee(s), the principal
sum of [***] Dollars [***], together with interest accruing thereon beginning on
April 1, 2001 at [***] percent [***] per annum, on or before August 1, 2001.

 

Any default in Makers’ performance of any obligation created by this Note or
created by Makers’ Promissory Note No. 1, dated October 16, 2000, or Promissory
Notes No. 2A or 3A, both dated March 28, 2001, shall be deemed a default
hereunder. If Makers default in the payment of principal and/or interest when
due under this Note and Holder refers this Note to an attorney for collection or
seeks legal advice following any default hereunder, or if any judicial or
non-judicial action is instituted with respect to this Note and an attorney is
employed by Holder to appear in any such action or proceedings, including
without limitation proceedings: (i) for declaratory relief or for relief based
on rescission or cancellation of this note; (ii) initiated by or against Makers
under the Federal Bankruptcy Provisions, laws or state insolvency laws; (iii)
any creditors’ arrangement or other creditors’ proceedings initiated by or
against Makers; (iv) in connection with any state or federal tax lien; (v)
involving the appointment of a receiver; (vi) or any other proceeding of any
nature whatsoever, Makers agree to pay attorneys’ fees and all costs and
expenses incurred by Holder with respect to any such proceedings or in the
collection of the amounts due under this Note, including without limitation, (a)
all fees for expert witnesses, appraisers, trustees, receivers, keepers,
masters, and investigators, (b) all recording, publication, service of process
and filing fees, and (c) court and court reporter costs and the costs of any
bonds, whether otherwise taxable or not in enforcing any judgment which may be
obtained in such proceedings or on any appeal from such proceedings.

 

Makers expressly:

 

(a)           waive demand, presentment for payment, notice for nonpayment,
grace, protest, notice of protest, notice of assertion of the indebtedness, and
all other notice in collecting this Note;

 

(b)           agree to any substitution, exchange, or release or any party or
person primarily or secondarily liable hereon;

 

(c)           consent to all extensions, or rearrangements, or postponements of
time or payment of this Note whether or not for a term or terms in excess of the
original term hereof, and to any other indulgence with respect hereto without
notice, consent or consideration to any of them;

 

(d)           waive any right Makers may have to require Holder to exercise
Holder’s rights under the Note in any particular order, sequence, or
combination; and

 

 

18

--------------------------------------------------------------------------------


(e)           consent to Holder’s written assignment of all or any part of its
rights under this Note to one or more assignees.

 

Should default be made in the timely payment of any installment of principal or
interest required by this Note or by Makers’ Promissory Note No. 1, dated
October 16, 2000, or Promissory Notes Nos. 2A or 3A, both dated March 28,2001,
which is not cured within fifteen (15) days of that due date, then all principal
and interest payments required by this Note and by Makers’ Promissory Note No.1,
dated October 16, 2000, or Promissory Notes Nos. 2A and 3A, less any payments
thereunder made by Makers to Holder, shall become immediately due and payable in
full. Principal and interest shall be payable in lawful money of the United
States of America.

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without express written consent of Holder. This Note may be waived, changed,
modified or discharged only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought. A waiver by Holder or a failure to enforce any covenant or condition of
this Note shall not operate as a waiver of any such covenant or condition or
affect the right of Holder to exercise any right or remedy not expressly waived
in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by and construed in accordance with laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

Holder and Makers believe that the usury laws are not applicable to the
obligations of this Note. Nevertheless, if it is finally determined that the
interest rate specified by this Note is unlawful, then the interest rate payable
by Makers shall be the highest rate allowed by law and the portion of any
interest paid that exceeds the lawful maximum rate shall be deemed a payment of
principal. If all principal and lawful interest due Holder under this Note has
been paid, then such excess portion shall be refunded to the Makers.

 

19

--------------------------------------------------------------------------------


In any provision of this Note, or the application thereof to any circumstance,
is found to be unenforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ DAVID E. BAMBERGER

 

 

 

David E. Bamberger, its General Counsel and Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ DAVID E. BAMBERGER

 

 

 

David E. Bamberger, its Vice President

 

20

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO.3

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (Hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc. (hereinafter “Holder”) or  Holder’s assignee(s), the principal
sum of [***] Dollars [***], with interest accruing thereon beginning on October
16, 2000 at [***] percent [***] per annum, as follows: A first installment of
principal of [***] [***], plus all interest then accrued under this Note, on or
before January 1, 2002, a second installment of principal of [***] Dollars
[***], plus all interest then accrued under this Note, on or before January 1,
2003, and a third installment of the remaining principal of [***] Dollars [***],
plus all interest then accrued under this Note, on or before January 1, 2004.

 

Any default in Makers’ performance of any obligation created by this Note or
created by Makers’ Promissory Note No. 1 or Promissory  Note No. 2, both dated
October 16, 2000, shall be deemed a default hereunder. If Makers’ default in the
payment of any installments of principal and/or interest when due under this
Note and Holder refers this Note to an attorney for collection on seeks legal
advice following any default hereunder, or if any judicial or non-judicial
action is instituted with respect to this Note and an attorney is employed by
Holder to appear in any such action or  proceedings, including without
limitation proceedings: (i) for declaratory relief or for relief based on
rescission or cancellation of this note; (ii) initiated by or against Makers
under the Federal Bankruptcy Provisions, laws or state insolvency laws; (iii)
any creditors’ arrangement or other creditors’ proceedings initiated by or
against Makers; (iv) in connection with any state or federal tax lien; (v)
involving the appointment of a receiver; (vi) or any other proceeding of any
nature whatsoever, Makers agrees to pay attorneys’ fees and all costs and
expenses incurred by Holder with respect to any such proceedings or in the
collection of the amounts due under this Note, including without limitation, (a)
all fees for expert witnesses, appraisers, trustees, receivers, keepers,
masters, and investigators, (b) all recording, publication, service of process,
and filing fees, and (c) court and court reporter costs and the costs of any
bonds, whether otherwise taxable or not in enforcing any judgment which may be
obtained in such proceedings or on any appeal from such proceedings.

 

Makers expressly:

(a)           waive demand, presentment for payment, notice for nonpayment,
grace, protest, notice of protest, notice of assertion of the indebtedness, and
all other notice in collecting this Note;

(b)           agree to any substitution, exchange, or release of any party or
person primarily or secondarily liable hereon;

(c)           consent to all extensions, or rearrangements, or postponements of
time or payment of this Note whether or not for a term or terms in excess of the
original term hereof, and to any other indulgence with respect hereto without
notice, consent or consideration to any of them;

(d)           waive any right Makers may have to require Holder to exercise
Holder’s rights under the Note in any particular order, sequence, or
combination; and

 

Exhibit “D”

 

21

--------------------------------------------------------------------------------


(e)           consent to Holder’s written assignment of all or any part of its
rights under this Note to one or more assignees.

 

Should default be made in the timely payment of any installment of principal or
interest required by this Note or by Makers’ Promissory Note No. 1 or Promissory
Note No. 2, both dated October 16, 2000, which is not cured within fifteen (15)
days of that installment’s due date, then all principal and interest payments
required by this Note and by said Promissory Note No. 1 and Promissory Note No.
2, less any payments thereunder made by Makers to Holder, shall become
immediately due and payable in full.  Principal and interest shall be payable in
lawful money of the United States of America.

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without the express written consent of Holder.  This Note may be waived,
changed, modified or discharged only by an agreement in writing signed by the
party against whom enforcement of any waiver, charge, modification or discharge
is sought.  A waiver by Holder or a failure to enforce any convenant or
condition of this Note shall not operate as a waiver of any such convenant or
condition or affect the right of the Holder to exercise any right or remedy not
expressly waived in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by and construed in accordance with the laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

If any provision of this Note, or the application thereof to any circumstance,
is found to be unenforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its President and

 

 

 

Co-Chief Executive Officer

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: October 16, 2000

By:

 

 

 

 

Ilan K. Reich, its Vice President

 

JLO IRV1039220.1-*-10/11/00 4:18 PM

 

Exhibit “D”

 

 

22

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

PROMISSORY NOTE NO. 3A

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Inamed Corporation and McGhan Medical Corporation (hereinafter
collectively “Makers”) jointly and severally promise to pay to Medical Products
Development, Inc., (hereinafter “Holder”) or Holder’s assignee(s), the principal
sum of [***] Dollars [***], with interest accruing thereon beginning on October
16, 2000 at [***] percent [***] per annum, as follows: A first installment of
principal of [***] [***], plus all interest then accrued under this Note, on or
before January 1, 2002, a second installment of principal of [***] Dollars
[***], plus all interest then accrued under this Note, on or before January 1,
2003, and a third installment of the remaining principal of [***] Dollars [***],
plus all interest then accrued under this Note, on or before January 1, 2004.

 

Any default in Makers’ performance of obligation created by this Note or created
by Makers’ Promissory Note No. 1, dated October 16, 2000, or Promissory Notes
Nos. 2A or 2B, both dated March 28, 2001, shall be deemed a default hereunder. 
If Makers’ default in the payment of any installments of principal and/or
interest when due under this Note and Holder refers this Note to an attorney for
collection or seeks legal advice following any default hereunder, or if any
judicial or non-judicial action is instituted with respect to this Note and an
attorney is employed by Holder to appear in any such action or proceedings,
including without limitation proceedings: (i) for declaratory relief or for
relief based on recission or cancellation of this note; (ii) initiated by or
against Makers under the Federal Bankruptcy Provisions, laws or state insolvency
laws; (iii) any creditors’ arrangement or other creditors’ proceedings initiated
by or against Makers; (iv) in connection with any state or federal tax lien; (v)
involving the appointment of a receiver; (vi) or any other proceeding of any
nature whatsoever, Makers agree to pay attorney’s fees and all costs and
expenses incurred by Holder with respect to any proceedings or in the collection
of the amounts due under this Note, including without limitation, (a) all fees
for expert witnesses, appraisers, trustees, receivers, keepers, masters, and
investigators, (b) all recording, publication, service of process and filing
fees, and (c) court and court reporter costs and the costs of any bonds, whether
otherwise taxable or not in enforcing any judgment which may be obtained in such
proceedings or on any appeal from such proceedings.

 

Makers expressly:

 

                (a)           waive demand, presentment for payment, notice for
nonpayment, grace, protest, notice of protest, notice of assertion of the
indebtedness, and all other notice in collecting this Note;

 

                (b)           agree to any substitution, exchange, or release or
any party or person primarily or secondarily liable hereon;

 

                (c)           consent to all extensions, or rearrangements, or
postponements of time or payment of this Note whether or not for a term or terms
in excess of the original term hereof, and to any other indulgence with respect
hereto without notice, consent or consideration to any of them;

 

23

--------------------------------------------------------------------------------


 

                (d)           waive any right Makers may have to require Holder
to exercise Holder’s rights under the Note in any particular order, sequence, or
combination; and

 

                (e)           consent to Holder’s written assignment of all or
any part of its rights under this Note to one ore more assignees.

 

Should default be made in the timely payment of any installment of principal or
interest required by this Note or by Makers’ Promissory Note No. 1, dated
October 16, 2000, or Promissory Notes Nos. 2A or 2B, both dated March 28, 2001,
which is not cured within fifteen (15) days of that installment’s due date, then
all principal and interest payments required by this Note and by Makers’
Promissory Note No. 1, Promissory Note No. 2A and Promissory Note No. 2B, less
any payments thereunder made by Makers to Holder, shall become immediately due
and payable in full.  Principal and interest shall be payable in lawful money of
the United States of America.

 

The acceptance by Holder of any payment that is less than the total of all
amounts due and payable at the time of such payment shall not constitute a
waiver of Holder’s rights or remedies at that time or at any subsequent time,
without express written consent of Holder.  This Note may be waived, changed,
modified or discharged only by an agreement in writing signed by the party
against whom enforcement of any waiver, charge, modification or discharge is
sought.  A waiver by Holder or a failure to enforce any convenant or condition
of this Note shall not operate as a waiver of any such convenant or condition or
affect the right of Holder to exercise any right or remedy not expressly waived
in writing.

 

The rights and obligations of Makers and all provisions hereof shall be governed
by an construed in accordance with the laws of the State of California,
notwithstanding any choice of law statute, principles or regulations to the
contrary.

 

Holder and Makers believe that the usury laws are not applicable to the
obligations of this Note.  Nevertheless, if it is finally determined that the
interest rate specified by this Note is unlawful, then the interest rate payable
by Makers shall be the highest rate allowed by law and the portion of any
interest paid that exceeds the lawful maximum rate shall be deemed a payment of
principal.  If all principal and lawful interest due Holder under this Note has
been paid, then such excess portion shall be refunded to the Makers.

 

24

--------------------------------------------------------------------------------


If any provision of this Note, or the application thereof to any circumstance,
is found to be unenforceable, invalid or illegal, such provision shall be deemed
deleted from this Note or not applicable to such circumstance, as the case may
be, and the remainder of this Note shall not be affected or impaired thereby.

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ David E. Bamberger

 

 

 

David E. Bamberger, its General Counsel and Senior Vice President

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

Dated: March 28, 2001

By

/s/ David E. Bamberger

 

 

 

David E. Bamberger, its Vice President

 

 

25

--------------------------------------------------------------------------------


THEODORE A. PIANKO, State Bar No. 94,662

GARY DUKARICH, State Bar No. 188,561

JOEL A. KAUTH, State Bar No. 186,554

CHRISTIE, PARKER & HALE, LLP

5 Park Plaza, Suite 1440

Irvine, California 92614-8531

Telephone: (949) 476-0757

Facsimile: (949) 476-8640

 

PETER J. REITAN, State Bar No. 177,352

CHRISTIE, PARKER & HALE, LLP

350 West Colorado Boulevard, Suite 500

Post Office Box 7068

Pasadena, California 91109-7068

Telephone: (626) 795-9900

Facsimile: (626) 577-8800

 

Attorneys for Plaintiff

Medical Products Development, Inc.

 

UNITED STATES DISTRICT COURT

 

CENTRAL DISTRICT OF CALIFORNIA

 

 

Medical Products Development, Inc.,

)

Case No. 99-00053 JSL (CWx)

 

 

)

 

 

Plaintiff,

)

STIPULATION FOR DISMISSAL

vs.

 

)

WITHOUT PREJUDICE AND

 

 

)

ORDER THEREON

McGhan Medical Corporation,

)

 

 

Defendant.

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

 

)

 

 

)

 

 

Plaintiff Medical Products Development, Inc. and Defendant McGhan Medical
Corporation hereby stipulate to the dismissal without prejudice of the
above-referenced action, each party to bear its own costs and fees, except that
the Court is respectfully requested to retain jurisdiction to enforce the
parties’

 

Exhibit “E”

 

26

--------------------------------------------------------------------------------


Assignment Agreement dated as of October 16, 2000, and the rights and
obligations created thereunder.

 

 

 

 

Respectfully submitted,

 

 

 

 

 

 

 

 

Dated: October      , 2000

 

 

 

 

 

 

CHRISTIE, PARKER & HALE, LLP

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Theodore A. Pianko

 

 

 

 

 

 

 

Attorney for Plaintiff

 

 

 

MEDICAL PRODUCTS DEVELOPMENT, INC.

 

 

 

 

 

 

 

 

Dated: October     , 2000

 

 

 

 

 

 

MILLBANK, TWEED, HADLEY & MCCLOY, LLP

 

 

 

—AND—

 

 

 

IRELL & MANELLA, LLP

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Christopher Chalsen

 

 

 

 

 

 

 

Attorneys for Defendant

 

 

 

McGHAN MEDICAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

ORDER

 

 

 

 

IT IS SO ORDERED.

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

United States District Judge

 

 

 

Exhibit “E”

 

27

--------------------------------------------------------------------------------


Portions of the exhibit marked by [***] have been redacted

 

Amendment to Assignment Agreement

 

This Amendment to the Assignment Agreement dated as of October 16, 2000 is made
and entered into as of this 27th day of March, 2001, by and between MEDICAL
PRODUCTS DEVELOPMENT, INC. (“MPDI”), having its principal place of business at
915 San Antonio Creek Road, Santa Barbara, California 93111, INAMED CORPORATION
(“INAMED”), having its principal place of business at 5540 Ekwill Street, Santa
Barbara, California 93111, and McGHAN MEDICAL CORPORATION (“MMC”), having its
principal place of business at 700 Ward Drive, Santa Barbara, California 93111.

 

WHEREAS, the parties hereto wish to make an amendment to the timing of certain
payments to MPDI called for in Section 3.0 of the Assignment Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, MPDI, INAMED and MMC agree as follows:

 

A.            On or before March 28, 2001, INAMED and MMC will execute and
deliver to MPDI three promissory notes in the respective principal amounts of
(a) [***] Dollars [***], (b) [***] Dollars [***], and (c) [***] Dollars [***] in
the forms and substances attached thereto as Exhibits “1”, “2”, and “3”.

 

B.            If INAMED and MMC fail to timely make to MPDI or its assignees any
of the payments due on any of the promissory notes described in section A above,
and if such failure is not cured within 15 days of the date such payment was
due, all payments due to MPDI pursuant to said promissory notes will be
accelerated to become immediately due and payable in full, less any payments
previously made pursuant to said promissory notes by INAMED to MPDI or its
assignee(s).

 

C.            On delivery to MPDI of the executed promissory notes described in
Section A above, Promissory Notes Nos. 2 and 3, dated October 16, 2000, which
were executed by INAMED and MMC and delivered to MPDI pursuant to Section 3.2 of
the Assignment Agreement, shall be cancelled and be of no further force or
effect.

 

1043451-1

 

28

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties represent that they have read and understand the
terms of this Agreement and had the opportunity to consult with their respective
counsel regarding this Agreement, and hereby give their consent without
reservation to the terms contained herein.

 

 

Medical Products Development, Inc.

 

 

 

 

 

 

 

 

 

By

/s/ Joel Quaid

 

 

 

Joel Quaid, its President

 

 

 

 

 

 

 

 

 

Inamed Corporation

 

 

 

 

 

 

 

 

 

By

/s/ David E. Bamberger 3/22/01

 

 

 

David E. Bamberger, its General Counsel and Senior Vice President

 

 

 

 

 

 

 

 

 

McGhan Medical Corporation

 

 

 

 

 

 

 

 

 

By

/s/ David E. Bamberger 3/22/01

 

 

 

David E. Bamberger, Vice President

 

 

29

--------------------------------------------------------------------------------

